Citation Nr: 1715273	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  13-13 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming 


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  He died in July 2009.  The appellant is the Veteran's spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was certified to the Board by the Cheyenne, Wyoming RO

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's death from renal cell carcinoma (which is not a presumptive disorder due to herbicide exposure under 38 C.F.R. §§ 3.307, 3.309 (2016)) was (1) actually the result of a soft tissue sarcoma (which is a presumptive disorder for herbicide exposure under these regulations) or (2) that his death from renal cancer was etiologically related to his service-connected diabetes mellitus type II.

A medical opinion was provided in February 2013.  That physician concluded that the medical records reflected that the Veteran had renal cancer and not a sarcoid tumor.  An adequate rationale was provided.  With regard to the second contention, the physician indicated that the question of renal cell carcinoma being causally related to diabetes mellitus was discussed with a Cheyenne Veteran's Administration pathologist, and the Diabetes Care article from June 17, 2011 titled Type 2 Diabetes and Risk of Renal Cell Cancer in Women was reviewed.  The physician noted that while the article concluded that diabetes mellitus is independently associated with an increased risk of renal cell cancer in women, there is no knowledge of medical literature associating diabetes mellitus with renal cell cancer in males and males' responses to illness can be very different than females' responses.  With no medical literature linking diabetes mellitus to renal cell cancer in men, the physician stated that he could not provide an opinion of causality without resorting to speculation.

While helpful this opinion is incomplete as it does not address the question of aggravation and also does not address other pertinent factors set out in 38 C.F.R. § 3.312 (2016).  As such, a medical addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant an updated VCAA letter, and provide her a reasonable opportunity to respond.

2.  The AMC should obtain an addendum VA medical opinion from a physician who specializes in kidney diseases.  The physician must review all VBMS and Virtual VA records prior to providing the opinion.  Following this review the physician must opine whether it is at least as likely as not the Veteran's renal cell carcinoma was permanently aggravated by his service connected diabetes mellitus.  The physician must also determine whether it is at least as likely as not that the Veteran's diabetes mellitus otherwise played any role in causing/contributing to cause his death.  That is, the physician must specifically address whether it is at least as likely as not that diabetes mellitus contributed substantially or materially to death; whether diabetes mellitus aided or lent assistance to the production of death; whether diabetes mellitus resulted in debilitating effects and a general impairment of health to the extent that it rendered the Veteran less capable of resisting the effects of renal cell cancer; and whether diabetes mellitus was of such severity as to have a material influence in accelerating death.  

The physician must provide a complete rationale for all opinions expressed and conclusions reached.  If any requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the physician, i.e., additional facts are required, or the physician does not have the needed knowledge or training.

3.  Thereafter the RO must review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the physician for completion of the inquiry.  

4.  The RO should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

